Case 07-79129-pwb         Doc 1709      Filed 01/03/19 Entered 01/03/19 14:38:59                 Desc Main
                                       Document     Page 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION


 IN RE:                                                   CASE NUMBER: 07-79129-bem
    Pike Nursery Holding LLC

                                                          CHAPTER 7

                                DEBTOR(s)


                          ORDER FOR PAYMENT OF UNCLAIMED FUNDS


         On September 19, 2018, Trustee filed a Notice and Payment into the Court for Unclaimed Funds

 and issued a check to the Clerk, U. S. Bankruptcy Court, for deposit into the Registry of the Court in the

 amount of $3,592.55 on behalf of creditor, Patterson Nursery Sales, INC (the "Unclaimed Funds").

         On October 26,2018, Patterson Nursery Sales, INC ("Claimant") filed a Petition for

 Payment of Unclaimed Funds to collect them. The petition and the documents attached thereto establish

 that Claimant is entitled to the Unclaimed Funds. Accordingly, it is hereby

         ORDERED that the Clerk, U.S. Bankruptcy Court, shall issue a check in the amount of $3,592.55

 payable to Patterson Nursery Sales, INC and shall send said check to payee at the following address:

                                                PO Box 99
                                             Boring, OR 97009


  IT IS SO ORDERED, this the             day of                   , 201



                                                             Barbara     n
                                                           ,ITITED STATES BANKRUPTCY JUDGE
                                                               ak.1
